NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 09-2909


                           UNITED STATES OF AMERICA

                                            v.

                                  BARRY KNAPPER,
                                              Appellant


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-06-cr-00474-001)
                      District Judge: Honorable Cynthia M. Rufe


                       Submitted under Third Circuit LAR 34.1(a)
                                   on April 29, 2011

          Before: SLOVITER, GREENAWAY, JR. and ROTH, Circuit Judges

                           (Opinion filed: September 27, 2011)



                                      OPINION


ROTH, Circuit Judge:

       Barry Knapper appeals from the District Court’s judgment convicting him of

possessing a firearm that traveled in interstate commerce, in violation of 18 U.S.C. §
922(g)(1),1 and his sentence of 210 months’ imprisonment. For the reasons that follow,

we will affirm the judgment and sentence of the District Court.

I. Factual Background

       On September 21, 2005, two Philadelphia police officers were patrolling North

Philadelphia in a marked police wagon. Prompted by a radio call, the two officers drove

northbound on North 17th Street, where they saw a man signaling for their attention. The

man approached the police wagon and pointed to Knapper across the street, claiming

Knapper had just threatened him with a gun. The officers approached Knapper, who

dropped a black gun in nearby underbrush and fled. One officer apprehended Knapper;

the other officer recovered the loaded gun from the underbrush.

       At trial, Knapper stipulated that, prior to September 21, 2005, he was convicted in

Pennsylvania state court of a felony crime punishable by imprisonment for a term

exceeding one year within the meaning of 18 U.S.C. § 922(g)(1). John Cannon, a

Philadelphia police officer assigned to the Firearms Identification Unit, testified that the

recovered firearm had traveled in interstate commerce, explaining that the gun was

manufactured in Argentina and imported by RSA Enterprises located in New Jersey. On

March 11, 2008, a jury found Knapper guilty of violating 18 U.S.C. § 922(g)(1).

       At sentencing, the District Court overruled Knapper’s initial objection to being

classified as an armed career criminal under the Armed Career Criminal Act, 18 U.S.C. §

       1
        Section 922(g) provides, in relevant part: “It shall be unlawful for any person –
(1) who has been convicted in any court of, a crime punishable by imprisonment for a
term exceeding one year . . . to . . . possess in or affecting commerce, any firearm or
ammunition . . . .” 18 U.S.C. § 922(g)(1).

                                              2
924(e). Knapper later conceded this classification, and the District Court concluded that

Knapper’s three drug trafficking convictions were predicate convictions for purposes of

Section 924(e).2 Knapper did not contend that his classification as an armed career

criminal precluded him from facing a mandatory minimum sentence of 15 years’

imprisonment and a maximum sentence of life imprisonment. The District Court adopted

the sentencing calculations set forth in the Presentence Investigation Report (PSR), which

resulted in a guideline range of 262 to 327 months. The District Court granted a variance

below the guideline and sentenced Knapper to 210 months’ imprisonment.

II. Jurisdiction

       The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231.

We have jurisdiction over the appeal pursuant to 28 U.S.C. § 1291, and jurisdiction over

the sentencing pursuant to 18 U.S.C. § 3742.

III. Discussion

       Knapper contends that 18 U.S.C. § 922(g)(1) should be interpreted as requiring

proof that the firearm at issue traveled in interstate commerce after the effective date of

the statute.3 The Supreme Court rejected this argument in Scarborough v. United States,

431 U.S. 563 (1977). There, the Supreme Court considered “whether proof that the . . .

firearm . . . traveled in interstate commerce is sufficient to satisfy the statutorily required

nexus between the possession of a firearm by a convicted felon and commerce.” Id. at

       2
        Knapper has three drug trafficking convictions in the Court of Common Pleas of
Philadelphia. (App. 105-19.)
       3
         Because Knapper asserts this argument for the first time on appeal, we review it
for plain error. United States v. Boone, 279 F.3d 163, 174 n.6 (3d Cir. 2002).

                                               3
564. In order to establish a nexus between the firearm at issue and commerce, the

prosecutor in Scarborough alleged possession of firearms shipped in interstate commerce

at unknown times. Considering 18 U.S.C. App. § 1202(a), which applied to any felon

“who receives, possesses, or transports in commerce or affecting commerce . . . any

firearm . . . [,]” the Supreme Court concluded that Congress intended to apply the statute

to the fullest extent of the Commerce Clause, stating, “[w]e see no indication that

Congress intended to require any more than the minimal nexus that the firearm have

been, at some time, in interstate commerce.” Id. at 575 (emphasis added). Thus, the

Supreme Court does not require proof of travel in interstate commerce post-enactment.

       Knapper next contends that his sentence under Section 924(e) was illegal because

the phrase “not less than fifteen years” actually denotes a fifteen-year maximum.4 This

argument is meritless. We have squarely rejected this contention. United States v.

Shabazz, 564 F.3d 280, 289 (3d Cir. 2009) (“We are persuaded that the express inclusion

of a minimum sentence, but not a maximum sentence, indicates an intention to make life

imprisonment the statutory maximum.”). Thus, the District Court’s 210-month sentence

was permissible.

IV. Conclusion

       For the reasons stated above, we will affirm the District Court’s judgment and

sentence.
       4
         The Armed Career Criminal Act states: “In the case of a person who violates
section 922(g) of this title and has three previous convictions by any court referred to in
section 922(g)(1) of this title for a violent felony or a serious drug offense, or both,
committed on occasions different from one another, such person shall be fined under this
title and imprisoned not less than fifteen years . . . .” 18 U.S.C. § 924(e)(1).

                                             4